In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-19-00214-CR
     ___________________________

 EDWARD LEON CLAYBORN, Appellant

                    V.

         THE STATE OF TEXAS


  On Appeal from the 297th District Court
         Tarrant County, Texas
       Trial Court No. 1546162D


  Before Birdwell, Bassel, and Womack, JJ.
 Memorandum Opinion by Justice Womack
                           MEMORANDUM OPINION

                                 I. INTRODUCTION

       In a charge containing sixteen counts, a jury convicted Appellant Edward Leon

Clayborn of four counts of robbery and two counts of engaging in organized criminal

activity with robbery as the predicate offense. See Tex. Penal Code Ann. §§ 29.02(a),

71.02(a)(1). For each of the six convictions, the jury assessed Clayborn’s punishment

at confinement in the penitentiary for eighteen years and a $500 fine. The trial court

sentenced Clayborn in accordance with the jury verdicts, and all six sentences are

running concurrently. See Ex parte Knipp, 236 S.W.3d 214, 215 n.2 (Tex. Crim. App.

2007); Cazarez v. State, 606 S.W.3d 549, 562–63 (Tex. App.—Houston [1st Dist.] 2020,

no pet.).

       On appeal, Clayborn raises three points,

       [1] The trial court erred in overruling [Clayborn’s] objection to the jury
       charge on the grounds that it allowed the jury to convict on both a
       greater and lesser included offense in violation of the Double Jeopardy
       Clause of the Fifth Amendment.

       [2] The trial court reversibly erred by issuing a jury charge on
       punishment that is violative of [Clayborn’s] rights to due process and
       due course of law.

       [3] The judgments entered below in counts 15 and 17 incorrectly state
       the offenses for which [Clayborn] was convicted.

Caselaw from the court of criminal appeals has held squarely against Clayborn on his

first two points, so we overrule them. We sustain Clayborn’s third point and modify



                                           2
the judgments for Counts Fifteen and Seventeen to correctly reflect the offenses for

which he was convicted.

                                 II. BACKGROUND

      Clayborn participated in a series of robberies in Tarrant County that the police

referred to as the Jabbawockeez robberies due to the distinctive masks that the

robbers wore.1 Clayborn’s indictment originally contained thirty-eight counts, but the

State waived twenty counts before jury selection and waived two more counts before

jury deliberations. Of the remaining sixteen counts submitted to the jury, the jury

found Clayborn not guilty on ten counts. On each of the other six counts, the jury

found Clayborn guilty of a lesser-included offense.

                                  III. DISCUSSION

A. Double Jeopardy

      Clayborn objected to the charge because it allowed the jury to convict him of

both the greater offenses (engaging in organized criminal activity with robbery as the

predicate offense) and the lesser-included offenses (robbery). Because the elements

of the lesser-included offenses of robbery were wholly subsumed within the elements

of the greater offenses of engaging in organized criminal activity using robbery as the

predicate offense, Clayborn argues that convicting him of both offenses violated

double jeopardy. See Brown v. Ohio, 432 U.S. 161, 168, 97 S. Ct. 2221, 2226–27 (1977).

      1
        “Jabbawockeez” refers to a dance group that often performs while wearing
similar masks.


                                          3
      1. The Charge

      For an offense committed on or about September 30, 2017, against Alma

Beltran, the jury found Clayborn guilty of engaging in organized criminal activity

when committing the predicate offense of robbery in Count Fifteen. In Count

Sixteen, the jury also found Clayborn guilty of robbery for an offense committed on

or about September 30, 2017, against Alma Beltran. This is the first alleged double-

jeopardy violation about which Clayborn complains.

      Next, the jury found Clayborn guilty of Count Seventeen, engaging in

organized criminal activity when committing the predicate offense of robbery on or

about September 30, 2017, against Antonio Ortiz. And the jury also found Clayborn

guilty of Count Eighteen—robbery—for an offense committed on or about

September 30, 2017, against Antonio Ortiz. This is the second alleged double-

jeopardy violation about which Clayborn complains.

      2. Discussion

      In the context of engaging in organized criminal activity and the lesser-included

offense alleged within the offense of engaging in organized criminal activity, the court

of criminal appeals has already held against Clayborn’s position. See Garza v. State,

213 S.W.3d 338, 351–52 (Tex. Crim. App. 2007); see also Ex parte Chaddock, 369 S.W.3d

880, 883 (Tex. Crim. App. 2012). On this issue, we have previously followed the

court of criminal appeals. See Garrett v. State, No. 02-16-00121-CR, 2017 WL 3298260,



                                           4
at *2 (Tex. App.—Fort Worth Aug. 3, 2017, pet. ref’d) (per curiam) (mem. op., not

designated for publication).

      Clayborn recognizes that Garza holds against his position but argues that Garza

was poorly analyzed. We are not the court that Clayborn must persuade. As an

intermediate appellate court, we are bound by the decisions of the court of criminal

appeals. See Wiley v. State, 112 S.W.3d 173, 175 (Tex. App.—Fort Worth 2003, pet.

ref’d). We overrule Clayborn’s first point.

B. The Parole Instruction

      Turning to Clayborn’s second point, he objected to the punishment charge

because it contained a good-time-parole instruction. A person serving a sentence for

engaging in organized criminal activity is not eligible to accumulate good-conduct

time credits for parole release.    See Tex. Gov’t Code Ann. § 508.145(d)(1), (2).

Clayborn concludes that the instruction was thus an incorrect statement of the law

and erroneous.

      This is another issue that the court of criminal appeals has already addressed

and ruled against Clayborn’s position. Luquis v. State, 72 S.W.3d 355, 363 (Tex. Crim.

App. 2002). And we have followed the court of criminal appeals on this precise issue.

See Flores v. State, No. 02-17-00114-CR, 2018 WL 1528262, at *2 (Tex. App.—Fort

Worth Mar. 29, 2018, pet. ref’d) (mem. op., not designated for publication). Clayborn

acknowledges that the court of criminal appeals has ruled against his position in



                                              5
Luquis and asserts that he has raised this issue to preserve it for further review. We

overrule Clayborn’s second point.

C. Clerical Errors

      Finally, in point three, Clayborn contends that the judgments for Counts

Fifteen and Seventeen incorrectly identify the offenses for which he was convicted.

The judgments recite that he was convicted of “engaging in organized criminal

activity, to wit: aggravated robbery,” which is incorrect. The judgments should recite

that he was convicted of engaging in organized criminal activity, to wit: robbery.

Clayborn asks that we modify the judgments to accurately reflect the record. See Tex.

R. App. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27 (Tex. Crim. App. 1993); Asberry v.

State, 813 S.W.2d 526, 529 (Tex. App.—Dallas 1991, pet. ref’d) (en banc).

      The State agrees with Clayborn. It too asks that we reform the judgments to

reflect that Clayborn was convicted of engaging in organized criminal activity, to wit:

robbery.

      We agree that the judgments for Counts Fifteen and Seventeen incorrectly

identify the offenses for which Clayborn was convicted and that they should be

reformed to reflect the correct offenses.       See Tex. R. App. P. 43.2(b); Bigley,

865 S.W.2d at 27; Asberry, 813 S.W.2d at 529. We sustain Clayborn’s third point.

                                  IV. CONCLUSION

      We overrule Clayborn’s first two points. Having sustained Clayborn’s third

point, we reform the judgments for Counts Fifteen and Seventeen to reflect that he

                                           6
was convicted of engaging in organized criminal activity, to wit: robbery.   As

modified, we affirm the judgments.


                                                /s/ Dana Womack

                                                Dana Womack
                                                Justice


Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: July 8, 2021




                                       7